1    LUCAS J. GAFFNEY, ESQ.
     Nevada Bar No. 12373
2    GAFFNEY LAW
     1050 Indigo Drive, Suite 120
3    Las Vegas, Nevada 89145
     Telephone: (702) 742-2055
4    Facsimile: (702) 920-8838
     lucas@gaffneylawlv.com
5    Attorney for Christy Lunsford

6
                                   UNITED STATES DISTRICT COURT
7
                                       DISTRICT OF NEVADA
8
9
      UNITED STATES OF AMERICA,                           CASE NO.:      2:18-cr-00272-RFB-GWF
10
                      Plaintiff,
11                                                        STIPULATION TO CONTINUE
      vs.                                                 SENTENCING
12
      CHRISTY LUNSFORD,                                   (FIRST REQUEST)
13
                      Defendant.
14
15          IT IS HEREBY STIPULATED AND AGREED, by Defendant CHRISTY

16   LUNSFORD, by and through her attorney, LUCAS J. GAFFNEY, ESQ.; and the United

17   States of America, by and through DAYLE ELIESON, United States Attorney; and M.

18   SCOTLAND MORRIS, Special Assistant United States Attorney, that the sentencing hearing

19   currently scheduled for January 3, 2019 at the hour of 2:00 p.m. be vacated and continued to a

20   date and time after February 2, 2019, that is convenient to this Honorable Court. The request

21   for a continuance is based upon the following:

22
        1. The additional time requested by this Stipulation to Continue Sentencing Hearing is
23         reasonable pursuant to Fed.R.Crim.P. Rule 32(b)(2), which states that the “court may,
24         for good cause, change any time limits prescribed in this rule.”

25      2. The United States Probation office (“U.S. Probation”) has been ordered to complete
           LUNSFORD’S Presentence Investigation Report (“PSR”). Pursuant to LCR 32-1(a),
26         LUNSFORD’S PSR must be disclosed to the parties at least thirty-five (35) days before
           sentencing.
27
28

                                                 Page 1
        3. LUNSFORD requires additional time to gather documentation for her PSR regarding
1          her mental health issues. As of the date of this stipulation, LUNSFORD cannot provide
2          all necessary documentation to U.S. Probation, which will result in an incomplete PSR,
           or an inability of U.S. Probation to meet the 35-day deadline to disclose the PSR to the
3          parties. This request takes into account the time needed to obtain the records, as well as
           the time needed for U.S. Probation to verify the information provided by LUNSFORD,
4          and to draft the PSR.
5       4. LUNSFORD is not currently in custody and has no objection to the continuance.
6
        5. Defense counsel has spoken to Special Assistant United States Attorney, M.
7          SCOTLAND MORRIS, and the Government has no objection to the continuance.

8       6. The additional time requested herein is not sought for the purposes of delay.

9       7. Additionally, denial of this request for a continuance could result in a miscarriage of
           justice.
10
11          This is the first stipulation to continue sentencing filed herein.

12   DATED: November 14, 2018.
13          Respectfully submitted,
14
15   /s/ Lucas Gaffney       .                     /s/ M. Scotland Morris
     LUCAS J. GAFFNEY, ESQ.                        M. SCOTLAND MORRIS
16   GAFFNEY LAW                                   501 Las Vegas Blvd. South, Suite 1100
     1050 Indigo Drive, Suite 120                  Las Vegas, Nevada, 89101
17   Las Vegas, Nevada, 89145                      Special Assistant United States Attorney
     Attorney for Christy Lunsford                 District of Nevada
18
19

20
21
22
23
24
25
26
27
28

                                                   Page 2
1
                                  UNITED STATES DISTRICT COURT
2
                                       DISTRICT OF NEVADA
3
4
      UNITED STATES OF AMERICA,                            CASE NO.:      2:18-cr-00272-RFB-GWF
5
                     Plaintiff,
6                                                          FINDINGS OF FACT, CONCLUSIONS
      vs.                                                  OF LAW, AND ORDER
7
      CHRISTY LUNSFORD,
8
                      Defendant.
9
10
                                         FINDINGS OF FACT
11
             Based on the pending Stipulation of counsel, and good cause appearing therefore, the
12
     Court finds:
13
14      1. The additional time requested by this Stipulation to Continue Sentencing Hearing is
           reasonable pursuant to Fed.R.Crim.P. Rule 32(b)(2), which states that the “court may,
15         for good cause, change any time limits prescribed in this rule.”
16
        2. The United States Probation office (“U.S. Probation”) has been ordered to complete
17         LUNSFORD’S Presentence Investigation Report (“PSR”). Pursuant to LCR 32-1(a),
           LUNSFORD’S PSR must be disclosed to the parties at least thirty-five (35) days before
18         sentencing.
19      3. LUNSFORD requires additional time to gather documentation for her PSR regarding
20         her mental health issues. As of the date of this stipulation, LUNSFORD cannot provide
           all necessary documentation to U.S. Probation, which will result in an incomplete PSR,
21         or an inability of U.S. Probation to meet the 35-day deadline to disclose the PSR to the
           parties. This request takes into account the time needed to obtain the records, as well as
22         the time needed for U.S. Probation to verify the information provided by LUNSFORD,
           and to draft the PSR.
23
24      4. LUNSFORD is not currently in custody and has no objection to the continuance.

25      5. Defense counsel has spoken to Special Assistant United States Attorney, M.
           SCOTLAND MORRIS, and the Government has no objection to the continuance.
26
        6. The additional time requested herein is not sought for the purposes of delay.
27
28

                                                  Page 3
        7. Additionally, denial of this request for a continuance could result in a miscarriage of
1          justice.
2
            This is the first stipulation to continue sentencing filed herein.
3           .

4                                      CONCLUSIONS OF LAW
5           The ends of justice served by granting said continuance outweigh the best interests of
6
     the public in proceeding with the sentencing hearing as scheduled, since the failure to grant
7
     said continuance would be likely to result in a miscarriage of justice, would deny the defendant
8
     sufficient time and the opportunity within which to be able to effectively and thoroughly
9

10   prepare for sentencing, taking into account the exercise of due diligence.

11

12                                               ORDER
13
     IT IS THEREFORE ORDERED that the Sentencing date in this matter scheduled for January
14
     3, 2019, be vacated and continued to the ____
                                              8th day of ________________,
                                                          February         2019, at the hour of
15
      2:00 PM
     __________.
16

17

18                              16th day of __________,
            DATED AND DONE this _____        November 2018.

19

20                                                             ________________________________
                                                               RICHARD F. BOULWARE, II
21
                                                               UNITED STATES DISTRICT JUDGE
22

23

24

25

26

27

28

                                                   Page 4
